Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species E (claims 1, 5-6, 9-15, 18 and 20) in the reply filed on 8-1-22 is acknowledged.  Noted that after reconsideration, the restriction of the Non-Elected Claims 7-8 of Species D is hereby withdrawn, and claims 7-8 have been rejoined with Elected Species E because “the broadcast service indication can be included in a response message such as a Probe response message, an Access Query Protocol response message”{specification, ¶0030, US 2021/0289424 A1}, wherein the response message is included a trigger, which is an indication for broadcast, was recited in species E, thus it would have been obvious to try “sending the indication in a response to a request received by the source wireless device from another device (claim 7), wherein the response comprises a Probe response or an Access Network Query Protocol (ANQP) response (claim 8)”.

Claims 2-4, 16-17 & 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species A-D & F, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8-1-22.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6-2-21 & 2-14-22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101











35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.






Claim(s) 1, 5-6, 14-15, 18  & 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1 recite(s) the series of steps of “determining, by the source wireless device based on one or more factors, whether to use a broadcast stream of a broadcast service or a unicast stream to deliver information to one or more receiving wireless devices”(claim 1), “in response to the stop indication, determining, by the source wireless device, whether to stop the broadcast service”(claim 14), “wherein the determining of whether to stop the broadcast is based on a number of zero or more receiving wireless devices receiving any broadcast stream of the broadcast service”(claim 15), which is a method of organizing human activity that can be performed mentally {MPEP 2106.04(a)(2) Part( II)}.  Likewise, claims 18 & 20 recite a processor configure to “determine, based on one or more factors, whether to use a broadcast of the broadcast service or a unicast stream to deliver information to one or more receiving wireless devices”, which are the methods of organizing human activity by merely using a computer as a tool to perform the defining steps and determining steps in claims 18 & 20. The claim(s) 5-6 does/do not include additional elements {e.g., wherein the one or more broadcast services perform multicasting of information (claim 5), wherein sending the indication comprises sending the indication in a beacon (claim 6)} that are insufficient to amount to significantly more than the judicial exception because Claims 5-6 recite networks functions of the broadcast services, which are well-known in the art.  Therefore, the claim(s) 1, 5-6, 14-15, 18 & 20 is/are rejected under 35 U.S.C. 101.
In order for claims 1, 5-6, 14-15, 18 & 20 to be eligible under 101, the claimed invention of claim 1 as a whole must be useful and accomplish a practical application.  That is, it must produce a “useful, concrete and tangible result.” State Street, 149 F.3d at 1373-74 USPQ2d at 1601-02.  The purpose of this requirement is to limit patent protection to invention that possess a certain level of “real world” value, as opposed to subject matter that represent nothing more than an idea or concept, or is simply a starting point for further investigation or research (Brenner v. Manson, 383 U.S. 519, 528-36, 148 USPQ 689, 693-96 (1966)); In reFisher, 992 F.2d 1197, 1200-03, 26 USPQ2d 1600, 1603-06 (Fed. Cir. 1993)).

Claim Rejections - 35 USC § 112-1st 






The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as based on a disclosure which is not enabling.  
Claim 20 requires “a non-transitory machine-readable or computer-readable storage medium 1006 that stores machine-readable instructions executable on the processor 1002 to perform,”{Specification of this instant application, U.S. Patent Application No. 2021/0289424 A1, ¶0096 wherein The wireless device 1000 further includes a non-transitory machine-readable or computer-readable storage medium 1006 that stores machine-readable instructions executable on the processor 1002 to perform respective tasks} which are critical or essential to the practice of the invention, but not included in the claim 20 is not enabled by the disclosure.  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  In other words, claim 20 requires the instructions being executed by a processor to cause the source wireless device to perform the sending and determining steps as recited in claim 20.
  
Claim Rejections - 35 USC § 112-2nd 








The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8, 14-15, 18 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
-Independent Claims 1, 18 & 20 are vague and indefinite because it is not clear when the source wireless device determine to use the broadcast service, and when the source wireless device determine to use the unicast stream.  
-Dependent Claims 14-15 are vague and indefinite because it is not clear when the source wireless device determine to stop the broadcast service, and when the source wireless device determine not to stop the broadcast service.
-Dependent claims 5-8 are rejected in virtue of their dependencies on the independent claim 1.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a processor for executing the instructions on the non-transitory machine-readable storage medium {Specification of this instant application, U.S. Patent Application No. 2021/0289424 A1, ¶0096 wherein The wireless device 1000 further includes a non-transitory machine-readable or computer-readable storage medium 1006 that stores machine-readable instructions executable on the processor 1002 to perform respective tasks}.   In other words, claim 20 is vague and indefinite because it is not clear what would be used for executed the instructions on the non-transitory machine-readable storage medium to cause the source of wireless device to perform the sending and determining steps as recited in claim 20.
Claim Rejections - 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-11, 18 & 20 is/are rejected under 35 U.S.C. 102(a)(1-2) as anticipated by Cherian (US 9,814,085 B2).


Regarding claim 1. 
A method comprising: 
sending, by a source wireless device {Cherian: AP 104-Fig.2 & step 802-Fig.8 wherein the AP 104 transmits a message advertising wireless communication. The AP 104 can transmit the message to a specific device, a specific group of devices, col.30, lines 18-2, an indication of support for one or more broadcast services that broadcasts information over a wireless local area network (WLAN)}; and 
determining, by the source wireless device based on one or more factors, whether to use a broadcast stream of a broadcast service or a unicast stream to deliver information to one or more receiving wireless devices {Cherian: step 808-Fig.8 wherein the AP 104 modifies a broadcast of the message advertising wireless communication based on the detected change so as to satisfy the change in demand. For example, if a train arrival is accompanied by a spike in the number of access requests, such as probe requests 210, the AP 104 can begin broadcasting advertising messages such as probe responses 215 at a regular interval rather than responding individually to each probe request. 210. The STAs 106 can receive the broadcast probe responses 215 and can use the information contained therein. As an increase in demand for network access is detected, the AP 104a can switch from unicasting probe responses 215 messages to broadcasting probe responses 215, col.3, lines 40-53}.


Regarding claim 18. 
A source wireless device {Cherian: AP 104-Figs.2 & 7} comprising: 
a wireless interface {Cherian: transceiver 714-Fig.7} to communicate over a wireless local area network (WLAN); and 
at least one processor {Cherian: processor 704-Fig.7} configured to: 
send an indication of support for a broadcast service that broadcasts information over the WLAN {Cherian: AP 104-Fig.2 & step 802-Fig.8 wherein the AP 104 transmits a message advertising wireless communication. The AP 104 can transmit the message to a specific device, a specific group of devices, col.30, lines 18-2, an indication of support for one or more broadcast services that broadcasts information over a wireless local area network (WLAN)}, and 
determine, based on one or more factors, whether to use a broadcast stream of the broadcast service or a unicast stream to deliver information to one or more receiving wireless devices {Cherian: step 808-Fig.8 wherein the AP 104 modifies a broadcast of the message advertising wireless communication based on the detected change so as to satisfy the change in demand. For example, if a train arrival is accompanied by a spike in the number of access requests, such as probe requests 210, the AP 104 can begin broadcasting advertising messages such as probe responses 215 at a regular interval rather than responding individually to each probe request. 210. The STAs 106 can receive the broadcast probe responses 215 and can use the information contained therein. As an increase in demand for network access is detected, the AP 104a can switch from unicasting probe responses 215 messages to broadcasting probe responses 215, col.3, lines 40-53}.

Regarding claim 20. 
A non-transitory machine-readable storage medium {Cherian: AP 104-Fig.2 and 708-Fig.7} comprising instructions that upon execution cause a source wireless device to: 
send an indication of support for a broadcast service that broadcasts information over a wireless local area network (WLAN) {Cherian: AP 104-Fig.2 & step 802-Fig.8 wherein the AP 104 transmits a message advertising wireless communication. The AP 104 can transmit the message to a specific device, a specific group of devices, col.30, lines 18-2, an indication of support for one or more broadcast services that broadcasts information over a wireless local area network (WLAN)}, and 
determine, based on one or more factors, whether to use a broadcast stream of the broadcast service or a unicast stream to deliver information to one or more receiving wireless devices {Cherian: step 808-Fig.8 wherein the AP 104 modifies a broadcast of the message advertising wireless communication based on the detected change so as to satisfy the change in demand (the claimed one or more factors). For example, if a train arrival is accompanied by a spike in the number of access requests, such as probe requests 210, the AP 104 can begin broadcasting advertising messages such as probe responses 215 at a regular interval rather than responding individually to each probe request. 210. The STAs 106 can receive the broadcast probe responses 215 and can use the information contained therein. As an increase in demand for network access is detected, the AP 104a can switch from unicasting probe responses 215 messages to broadcasting probe responses 215, col.3, lines 40-53 & col.20, lines 2-11}.

Regarding Claim 6. The method of claim 1, wherein sending the indication comprises sending the indication in a beacon {Cherian: step 205-Fig.2 wherein the AP 104 will generally broadcast a beacon 205, advertising a wireless network managed by the AP 104. The AP 104 can periodically transmit the beacon 205, which can include information (the claimed indication) on how the STAs 106 can communicate with the AP 104, and the capabilities of the AP 104, col.19, lines 20-25}.

Regarding Claim 7+. The method of claim 1, wherein sending the indication comprises sending the indication in a response to a request received by the source wireless device from another device {Cherian: step 215-Fig.2 wherein The AP 104 can respond to one or more probe requests 210 with one or more probe responses 215. The probe responses 215 can include, for example, information (the claimed indication) on how the STAs 106 can communicate with the AP 104, and the capabilities of the AP 104, col.19, lines 42-46}.

Regarding Claim 8+. The method of claim 7, wherein the response comprises a Probe response {Cherian: step 215-Fig.2 wherein The AP 104 can respond to one or more probe requests 210 with one or more probe responses 215, col.19, lines 42-43} or an Access Network Query Protocol (ANQP) response.

Regarding Claim 9. The method of claim 1, further comprising: sending, by the source wireless device, further information relating to the broadcast stream of the broadcast service {Cherian: step 215-Fig.2 wherein The AP 104 can respond to one or more probe requests 210 with one or more probe responses 215. The probe responses 215 can include, for example, information on how the STAs 106 can communicate with the AP 104, and the capabilities of the AP 104, col.19, lines 42-46}.

Regarding Claim 10. The method of claim 9, further comprising: receiving, by the source wireless device from a requesting device, a request for further information about the broadcast service, wherein the sending of the further information is in response to the request {Cherian: step 210-Fig.2 wherein The STAs 106 can also request information about the wireless network managed by the AP 104 by transmitting probe requests 210. The STAs 106 can transmit one or more probe requests 210, for example, when they have not yet seen a beacon 205, to obtain additional information about the AP 104, and/or to determine which APs are in range, col.19, lines 34-39}.

Regarding Claim 11. The method of claim 9, wherein the further information (e.g. BSPM in 505-Fig.5b; shared channel 508-Fig.5b) comprises one or more selected from among information of a channel, a sub-channel or a sub-carrier of the broadcast stream, information of a location of the broadcast stream (e.g. relevant terminals that wished to receive the multicast service, emphasis added), information of a time of availability of the broadcast stream, and security information relating to the broadcast stream {Grilli: Fig.5b, BSPM in 505-Fig.5b & ¶0055, and shared channel 508-Fig.5b & ¶0057-¶0058}.
















Claim(s) 5, 12 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherian (US 9,814,085 B2), as applied to claim 1 as above, and further in view of Gi Kim (US 2008/0181161 A1).

Regarding Claim 5. With the same reasons as set forth in the method of claim 1, Cherian does not explicitly disclose wherein the one or more broadcast services perform multicasting of information.
However, in the same field of endeavor, Gi Kim discloses wherein the one or more broadcast services perform multicasting of information {Gi Kim: s604-Fig.6 the relevant terminals receiving multicast service having multicast data (information), emphasis added, see also Fig.7}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Gi Kim’s teaching to Cherian’s system with the motivation being to “transmitting data to mobile terminals in the wireless mobile communication system capable of transmitting multicast data”{Gi Kim: ¶0002}.

Regarding Claim 12. With the same reasons as set forth in the method of claim 5, further comprising: 
receiving, by the source wireless device (multicast router, Fig.6) from a requesting device (one of STA#1-STA#4), a trigger indication to start the broadcast service {Gi Kim: s603-Fig.6 wherein the multicast router receiving wishes (the claimed trigger indication) from relevant terminal (one of STA#1-STA#4), “wherein If each of the mobile terminals wishes to receive the multicast service, it joins the relevant multicast service by transmitting an IGMP report (S603)” in ¶0018, see also Fig.7}; and 
in response to the trigger indication, start the broadcast service {Gi Kim: s604-Fig.6 wherein the multicast router transmits multicast data to the locations where relevant terminals are placed (S604).  That is, the AP transmits the multicast data received from the multicast router to each terminal, so that the multicast service can be performed (S605), ¶0018, see also Fig.7}.

Regarding Claim 13. With the same reasons as set forth in the method of claim 12, further comprising: 
receiving, by the source wireless device from the requesting device, at least one identifier of at least one broadcast stream of a plurality of broadcast streams {Grilli: step 610-Fig.6 wherein  step 610 involves the base station determining whether each received registrations are valid and, only if valid, counting it. To be valid, the registration message must include appropriate content purporting to be a registration message, identify a recognized mobile station, and properly identify the desired broadcast content stream, ¶0086}, and wherein starting the broadcast service comprises transmitting the at least one broadcast stream responsive to the at least one identifier {Grilli: ¶0093 wherein steps 650-658 start and thereafter manage transmission of the subject broadcast content stream (e.g. the desired broadcast content stream) to the recognized mobile, emphasis added}.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherian (US 9,814,085 B2) in view of Gi Kim (US 2008/0181161 A1), as applied to claim 1 as above, and further in view of Gupta (US 2017/0164372 A1).

Regarding Claim 14. With the same reasons as set forth in the method of claim 1, Cherian does not explicitly disclose further comprising: receiving, by the source wireless device from a receiving wireless device, a stop indication to stop the broadcast service; and in response to the stop indication, determining, by the source wireless device, whether to stop the broadcast service.
However, in the same field of endeavor, Gupta (US 2017/0164372 A1) discloses receiving, by the source wireless device from a receiving wireless device, a stop indication to stop the broadcast service {Gupta: step 511-Fig.5 wherein UE sends STOP message to BTAS & ¶0031, and the BTAS receives the STOP message in step 401-Fig.4}; and in response to the stop indication, determining, by the source wireless device, whether to stop the broadcast service {Gupta: steps 403-411 in Fig.4 wherein upon receipt of a STOP message the BTAS determines whether to terminate the broadcast stream (step 409-Yes) or not terminate the broadcast stream associated with the STOP message (step 409-No), ¶0030}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Gupta’s teaching to Cherian’s system with the motivation being to “enhance network resources efficiency through dynamic enablement of broadcast channels” and to “accurately track which UEs are actively listening to particular content streams in particular cells”{Gupta: Abstract & ¶0024}, thus that would “allow more efficient use of scare spectrum resources and dynamic allocation of broadcast and unicast resources based on actual utilization. That can lead to more efficient schemes in a large radio carrier operator environment resulting in significant savings in both capital expenditures and operating expenses”{Gupta: ¶0043}.

Regarding Claim 15. With the same reasons as set forth in the method of claim 14, wherein the determining of whether to stop the broadcast service is based on a number of zero or more receiving wireless devices receiving any broadcast stream of the broadcast service {Gupta: steps 403-411 in Fig.4 wherein upon receipt of a STOP message the BTAS determines whether to terminate the broadcast stream (step 409-Yes) or not terminate the broadcast stream associated with the STOP message (step 409-No).  That determination may be made based on the loading of the cell, and the number of remaining active listeners. For example, if the number of active listeners is low (or high) but the loading of the cell is low, a decision to not terminate the broadcast may be made.  If the number of active listeners is now zero, the broadcast stream may be terminated to free up cell resources, ¶0030}.



Claim(s) 1, 5-13, 18 & 20 is/are rejected under 35 U.S.C. 102(a)(1-2) as anticipated by Gi Kim (US 2008/0181161 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Gi Kim (US 2008/0181161 A1) in view of Grilli (US 2006/0229072 A1).

Regarding Claim 1. 
102 rejection
A method comprising: 
sending, by a source wireless device (multicast router and AP-Fig.6), an indication of support for one or more broadcast services that broadcasts information over a wireless local area network (WLAN) {Gi Kim (US 2008/0181161 A1): s604-Fig.6 wherein the multicast router transmits multicast data to the locations where relevant terminals are placed (S604).  That is, the AP transmits the multicast data received from the multicast router to each terminal, so that the multicast service can be performed (S605), ¶0018, see also Fig.7} and 
determining, by the source wireless device based on one or more factors (e.g. the relevant terminals that wished to receive service by responding to the received query, emphasis added), whether to use a broadcast stream of a broadcast service or a unicast stream to deliver information to one or more receiving wireless devices (one of STA#1-STA#4, Fig.6) {Gi Kim: the determining is inherent in the sending the multicast data to the “relevant terminals”, which wished to receive the multicast service, emphasis added, ¶0017}.


103 rejection
Gi Kim does not explicitly disclose determining, by the source wireless device based on one or more factors, whether to use a broadcast stream of a broadcast service or a unicast stream to deliver information to one or more receiving wireless devices.
However, in the same field of endeavor, Grilli (US 2006/0229072 A1) discloses determining, by the source wireless device based on one or more factors whether to use a broadcast stream of a broadcast service or a unicast stream to deliver information to one or more receiving wireless devices {Grilli: ¶0081 wherein Dedicated channels are used when the number of mobiles is at the threshold number or less, thereby conserving broadcast power (among other factors) due to the availability of power controlled individual channels, see also steps 652-656 in Fig.6}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Grilli’s teaching to Gi Kim’s system with the motivation being to efficiently “provide broadcast content to mobile stations upon various multi-user ("shared") and/or individual ("dedicated") forward link broadcast channels”{Grilli: ¶0003}.

Regarding Claim 5. The method of claim 1, wherein the one or more broadcast services perform multicasting of information {Gi Kim: s604-Fig.6 the relevant terminals receiving multicast service having multicast data (information), emphasis added, see also Fig.7}.

Regarding Claim 6. The method of claim 1, wherein sending the indication comprises sending the indication in a beacon {Gi Kim: ¶0047 wherein the request message (query) message may be transmitted through a beacon}.

Regarding Claim 7+. The method of claim 1, wherein sending the indication comprises sending the indication (s604-Fig.6) in a response to a request (s603-Fig.6) received by the source wireless device from another device {Gi Kim: s604-Fig.6 wherein the multicast router transmits multicast data to the locations where relevant terminals are placed (S604).  That is, the AP transmits the multicast data received from the multicast router to each terminal, so that the multicast service can be performed (S605), ¶0018, see also Fig.7, in response to receiving wishes (the claimed request) from relevant terminal, “wherein If each of the mobile terminals wishes to receive the multicast service, it joins the relevant multicast service by transmitting an IGMP report (S603)” in ¶0018, see also Fig.7}.

Regarding Claim 8+. The method of claim 7, wherein the response comprises a Probe response or an Access Network Query Protocol (ANQP) response {Gi-Kim: Fig.2 wherein the frame using in WLAN can be a Probe response, ¶0006}.

Regarding Claim 9. The method of claim 1, further comprising: sending, by the source wireless device, further information relating to the broadcast stream of the broadcast service {Gi Kim: s608-Fig.6 wherein the multicast router transmits an IGMP query to all the connected APs at a specific interval, e.g. every query interval (S608). The AP transmits the IGMP query to the terminals in the same manner as step S602 (S609), ¶0020; Grilli: Fig.5b, BSPM in 505-Fig.5b & ¶0055, and shared channel 508-Fig.5b & ¶0057-¶0058}.

Regarding Claim 10. The method of claim 9, further comprising: receiving, by the source wireless device from a requesting device, a request for further information about the broadcast service, wherein the sending of the further information is in response to the request {Gi Kim: s610-Fig.6 wherein The IGMP report is periodically transmitted if a terminal desires to continue receiving the relevant multicast service (S610), ¶0020; Grilli: Fig.5b, BSPM in 505-Fig.5b & ¶0055, and shared channel 508-Fig.5b & ¶0057-¶0058}.

Regarding Claim 11. With the same reasons as set forth in the method of claim 9, wherein the further information (e.g. a broadcast system parameters message BSPM 505-Fig.5b, ¶0055; the shared broadcast channel 508-Fig.5, ¶0057-¶0058) comprises one or more selected from among information of a channel, a sub-channel or a sub-carrier of the broadcast stream (e.g. a broadcast system parameters message BSPM, which specifies each different broadcast channel and/or program that is "available" over shared and/or individual channels, ¶0055), information of a location of the broadcast stream, information of a time of availability of the broadcast stream (e.g. The BSPM's indication that a program is "available" may mean that the program is presently being broadcast, that the program is planned for broadcast at a particular time in the future, ¶0055), and security information relating to the broadcast stream {Grilli: Fig.5b, BSPM in 505-Fig.5b & ¶0055, and shared channel 508-Fig.5b & ¶0057-¶0058}.

Regarding Claim 12. With the same reasons as set forth in the method of claim 1, further comprising: 
receiving, by the source wireless device (multicast router, Fig.6) from a requesting device (one of STA#1-STA#4), a trigger indication to start the broadcast service {Gi Kim: s603-Fig.6 wherein the multicast router receiving wishes (the claimed trigger indication) from relevant terminal (one of STA#1-STA#4), “wherein If each of the mobile terminals wishes to receive the multicast service, it joins the relevant multicast service by transmitting an IGMP report (S603)” in ¶0018, see also Fig.7}; and 
in response to the trigger indication, start the broadcast service {Gi Kim: s604-Fig.6 wherein the multicast router transmits multicast data to the locations where relevant terminals are placed (S604).  That is, the AP transmits the multicast data received from the multicast router to each terminal, so that the multicast service can be performed (S605), ¶0018, see also Fig.7}.

Regarding Claim 13. With the same reasons as set forth in the method of claim 12, further comprising: 
receiving, by the source wireless device from the requesting device, at least one identifier of at least one broadcast stream of a plurality of broadcast streams {Grilli: step 610-Fig.6 wherein  step 610 involves the base station determining whether each received registrations are valid and, only if valid, counting it. To be valid, the registration message must include appropriate content purporting to be a registration message, identify a recognized mobile station, and properly identify the desired broadcast content stream, ¶0086}, and wherein starting the broadcast service comprises transmitting the at least one broadcast stream responsive to the at least one identifier {Grilli: ¶0093 wherein steps 650-658 start and thereafter manage transmission of the subject broadcast content stream (e.g. the desired broadcast content stream) to the recognized mobile, emphasis added}.

Regarding Claim 18. 
-Claim 18 is rejected with the same reasons as forth in claim 1, and further as following:
A source wireless device {Gi Kim: multicast router and AP Fig.6, Fig.6; Grilli: Fig.2 & ¶0035-¶0036} comprising: 
a wireless interface {Gi Kim: not shown but inherent in the transmission of IGMP query, Fig.6; Grilli: not shown but inherent in the flash between BS and MS, Fig.1} to communicate over a wireless local area network (WLAN); and 
at least one processor {Grilli: processor 202-Fig.2} configured to: 
send an indication of support for a broadcast service that broadcasts information over the WLAN, and 
determine, based on one or more factors, whether to use a broadcast stream of the broadcast service or a unicast stream to deliver information to one or more receiving wireless devices.


Regarding Claim 20. 
-Claim 20 is rejected with the same reasons as set forth in claim 18.
A non-transitory machine-readable storage medium comprising instructions that upon execution cause a source wireless device to: 
send an indication of support for a broadcast service that broadcasts information over a wireless local area network (WLAN), and 
determine, based on one or more factors, whether to use a broadcast stream of the broadcast service or a unicast stream to deliver information to one or more receiving wireless devices.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gi Kim (US 2008/0181161 A1) or/and Gi Kim (US 2008/0181161 A1) in view of Grilli (US 2006/0229072 A1), as applied to claim 1 as above, and further in view of Gupta (US 2017/0164372 A1).

Regarding Claim 14. With the same reasons as set forth in the method of claim 1, Gi Kim does not explicitly disclose further comprising: receiving, by the source wireless device from a receiving wireless device, a stop indication to stop the broadcast service; and in response to the stop indication, determining, by the source wireless device, whether to stop the broadcast service.
However, in the same field of endeavor, Gupta (US 2017/0164372 A1) discloses receiving, by the source wireless device from a receiving wireless device, a stop indication to stop the broadcast service {Gupta: step 511-Fig.5 wherein UE sends STOP message to BTAS & ¶0031, and the BTAS receives the STOP message in step 401-Fig.4}; and in response to the stop indication, determining, by the source wireless device, whether to stop the broadcast service {Gupta: steps 403-411 in Fig.4 wherein upon receipt of a STOP message the BTAS determines whether to terminate the broadcast stream (step 409-Yes) or not terminate the broadcast stream associated with the STOP message (step 409-No), ¶0030}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Gupta’s teaching to Gi Kim’s system with the motivation being to “enhance network resources efficiency through dynamic enablement of broadcast channels” and to “accurately track which UEs are actively listening to particular content streams in particular cells”{Gupta: Abstract & ¶0024}, thus that would “allow more efficient use of scare spectrum resources and dynamic allocation of broadcast and unicast resources based on actual utilization. That can lead to more efficient schemes in a large radio carrier operator environment resulting in significant savings in both capital expenditures and operating expenses”{Gupta: ¶0043}.

Regarding Claim 15. With the same reasons as set forth in the method of claim 14, wherein the determining of whether to stop the broadcast service is based on a number of zero or more receiving wireless devices receiving any broadcast stream of the broadcast service {Gupta: steps 403-411 in Fig.4 wherein upon receipt of a STOP message the BTAS determines whether to terminate the broadcast stream (step 409-Yes) or not terminate the broadcast stream associated with the STOP message (step 409-No).  That determination may be made based on the loading of the cell, and the number of remaining active listeners. For example, if the number of active listeners is low (or high) but the loading of the cell is low, a decision to not terminate the broadcast may be made.  If the number of active listeners is now zero, the broadcast stream may be terminated to free up cell resources, ¶0030}.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McCann (US 11039374 B2, same assignee/inventors) discloses a  source wireless device sends an indication of support for one or more broadcast services that broadcasts information over a wireless local area network (WLAN) {Claims 1-19}.
Chen (US 2014/0010222 A1) discloses Wireless fidelity (Wi-Fi) access points (APs) advertising their support of both OMA-DM and SOAP-XML protocols by including protocol capability information in a broadcast or probe response message. The protocol capability information can include an OSU method list subfield that indicates that the Wi-Fi AP supports both OMA-DM and SOAP-XML protocols. The broadcast message may be an Access Network Query Protocol (ANQP) message, a beacon message, or some other generic advertisement services (GAS) message. Wi-Fi APs can also specify which WLAN type is preferred by a network operator by including a WLAN access type indication in a broadcast or probe response message. The WLAN access type indication may specify that a network operator prefers a passpoint, non-passpoint, vendor specific WLAN. The WLAN access type indication may be included in an access network discovery and selection function (ANDSF) management object (MO){Figs.3-5, 10}.
Wu (US 8929328 B2) discloses Methods and systems for handing off a wireless client between access points wherein the scanning for access points is decoupled from the handing off, thus reducing the delay in handing off. Channel scan delay may be eliminated or reduced in some embodiments by scanning early (prior to actual handoff) and interleaving the channel scan with ongoing traffic in a non-intrusive way. A smart handoff trigger may be used in some embodiments that covers both uplink and downlink quality, and addresses link asymmetry problems. The methods or systems may be implemented in some embodiments in a software-only client-only solution without the need to modify the networks themselves or their access points {Figs.1, 11, 13}.
Kneckt (US 2009/0097428 A1) discloses a plurality of power saving modes for a device in a wireless network. It is determined that the device is using one of the power saving modes on a peer-specific link, a state is set to indicate that the device is using that specific power saving mode, and a message is transmitted to the peer over the link that includes an indication of the state. There may also be a power management indication that indicates whether a full power state is in use of one of the power saving modes are in use. Exemplary power saving modes are light sleep and deep sleep. A method, apparatus, and computer readable medium are detailed, and exemplary environments may be practices in or by a WLAN mesh point {Figs.9, 12-14}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464





/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464